Interim Decision #2384

MATTER OF BLAICH
In Section 245 Proceedings
A-19568960
, A-20516329

Decided by Regional Commissioner May 15, 1975
The applicants are husband and wife, and seek adjustment of status under section 245 of
the Inunigration and Nationality Act. The male applicant alleges that he is a religious
worker who is eligible for a blanket labor certification under Schedule A of 29 CFR 60.7
as established by the Labor Department, which will satisfy the labor certification
requirement of section 212(a)(14) of the Act. The district director denied the applications but certified the cases to the Regional Commissioner for decision pursuant to 8
CFR 103.4. Where the record showed that the applicant will be employed for 20 hours a
week by a syragague to provide religious instruction and spiritual and moral guidance
to the members, and also will be employed as a religious teacher in a Hebrew High
School for 20 hours a week, the application for permanent residence was approved.
ON BEHALF OF APPLICANTS: William J. Bluestein, Esquire
130 South Robertson Blvd.,
Suite 200
Beverly Mils, California 90211

These cases have been certified to the regional commissioner for a
decision pursuant to Title 8, Code of Federal Regulations (8 CFR)
Section 103.4. The district director denied the applications reasoning
that the applicants are subject to the labor certiAcation requirements of
Section 212(a)(14) of the Immigration and Nationality Act with which
they have not complied.
The applicants are natives of Germany and citizens of Israel. Mr.
Blaich was admitted to the United States via pre-flight inspection at
Montreal, Canada, on August 19, 1970. He was admitted as a visitor for
pleasure for a period of twelve days. Subsequently, he changed his
status to exchange visitor to participate in Program P III 2360 which is
sponsored by the American Association for Jewish Education, New
York City. His wife last entered the United States on July 29, 1971, at
New York City. She was admitted as an exchange visitor also. However, the record is silent concerning her participation in any program.
They have applied for adjustment of status to permanent resident
alleging that the "Blanket Certification" provisions apply to Mr. Blaich
as a religious worker.
304

Interim Decision #2384
Title 29, Code of Federal Regulations, Section 60.2(a) states in part:
"To facilitate the processing of requests for labor certification, Schedules and lists are

provided below which contain determinations made by the Secretary of Labor, pursuant
to the requirements of Section 212(a)(14) of the Immigration and Nationality Act, that:
(1) For the categories of employment described in Schedule A at Section 60.7 except
for any geographic limitations therein set forth, there are not sufficient workers who are
able, willing, qualified, and available for employment and the employment of aliens in
such categories in such areas will not adversely affect the wages and working conditions
of workers in the United States similarly employed."

Schedule A, 29 CFR 60 consists of three categories of employment for
which the Secretary of Labor has, in effect, issued a blanket certification
under Section 212(a)(14) of the Act.
Part 60.7, Group III(c) states:
"Any other person seeking admission to the United States to perform duties related to
the nonpiofit operation of a religious organization(1) if the duties which he will perform
involve special skills, training; and experience which the alien poss6sses and which are'
related to the religious objectives of the organization and (2) if he intends to be engaged
principally (more than 50 percent of this working time) in suckduties. Examples of,
persons coming within this subgroup are cantors, and translators of religious tracts or
texts who have the special capability of conveying through the translation the spiritual
message to which such tracts or texts are directed and Nilo Will be engaged in such
endeavors."
,

An alien whose occupation is within Scbedule:A
n is considered as
having obtained a certification under Section 212(a)(14) of the Act upon
determination by the district director that the alien is qualified for and
will engage in such occupation. Uncontested documents in the file indicate that the male applicant, because of his training and experience and
his moral and religious qualifications was offered employment with
Valley Beth Shalom, Encino, California. His duties with that organization consist of being an instructor and translator of religious tracts, and
to conduct religious classes and other spiritual functions and provide
spiritual and moral guidance to the members of the synagogue. His
employment there is to be for 20 hours per week. "For an additional 20
hours, he is employed as a religious teacher by the Los Angeles Hebrew
High School, a nonprofit school sponsored by the Bureau of Jewish
Education and the United Synagogues of America." He teaches Jewish
Biblical materials, religious texts and other traditional Jewish sources.
The file also shows Mr. Blaieh's pursuit of training and education in

religious subjects which dates back to 1964 with his attendance at Beth
Hakarim Teachers Institute, Jerusalem. Subsequently, he studied at
the Hebrew University of Jerusalem, University of Judaism, Los
Angeles and Georgia State University. Only at the latter was religion
not a part of the curriculum. He has been employed as a religious
instructor or translator almost continuously since 1964 in Israel,
Canada, and the United States.
305

Interim Decision #2384
In his decision the district director states in part:
. .. there is no exemption of the labor certification for teachers, per se. A teacher, even
though he'may teach the views of the religious organization by whom he is employed,
nevertheless, may be basically employed to instruct in the secular and cultural aspects
of the religious body.
Certainly of layrteacher who will devote most of his time to teaching

secular subjects in -a religious school does not qualify for the blanket
certification provided for in Schedule A merely by reason of employment
in such school. To meet the criteria for the, blanket certification, it must
be established that:the duties to be performed involve special skills,
training and experience which are related to the religious objectives of
the organization; that the alien possesses these skills, training and
experience; and that these duties will require more than half of his
working time: Snch is the case before us. We have a man who•is well
prepared with an ok;vio is religious commitment and substantial experience desiring to remain in the United States in furtherance of, and
principally to engage in an occupation related to his religious commitment. On review of the discussion above, we find that the applicant fully
meets the requirenienta for blanket labor certification as provided by 29
CFR, 60.7, Schedule

A,

Group III (c). His application will be approved.

ORDER: It is ordered that the application be approved upon the
issuance of a nonpreferenee visa number by the Department of State.

141

306

